United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3681
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *      [UNPUBLISHED]
Brandon Leroy Stockdall,                *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: May 10, 2005
                                Filed: May 19, 2005
                                 ___________

Before WOLLMAN, BRIGHT, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Brandon Leroy Stockdall appeals from the sentence of 130 months of
imprisonment imposed following his plea of guilty to a charge of possession with
intent to distribute methamphetamine, a violation of 21 U.S.C. § 841(a)(1) and
841(b)(1)(B). In light of the fact that Stockdall preserved his challenge to the
constitutionality of the United States Sentencing Guidelines, the government has
moved that the case be remanded for resentencing. The motion is granted, and the
case is remanded to the district court for resentencing in accordance with the holding
in United States v. Booker, 125 S. Ct. 738 (2005).
                        ______________________________